Action on contract. Order denying plaintiff’s motion for the examination of defendants Bernard Nevelson and Hyman Epstein before trial modified on the law and the facts by striking from the first ordering paragraph the words “ denied; and it is further ” and inserting in place thereof the following: “ granted so as to permit an examination as to the following matters, and in all other respects denied: A. That the plaintiff on or about July 29, 1941, introduced one Jack J. Abramowitz to the defendants Nevelson and Epstein as a person who had or could procure prospective purchasers of metals which the defendants Nevelson and Epstein had for sale. B. That the defendants Nevelson and Epstein requested that the plaintiff permit them to negotiate directly with Abramowitz. C. That the defendants Nevelson and Epstein promised and agreed that the plaintiff would be credited with any business that they did with or through Abramowitz and that the plaintiff would be paid on such business pursuant to the agreement of June 26, 1941. D. That the defendants Nevelson and Epstein since June 26, 1941, have concluded transactions in metals with or through persons brought to them by Jack J. Abramowitz, including the nature of the transactions, the total prices paid for the metals, and the dates when the transactions were concluded, and commissions received by defendants Nevelson and Epstein in connection with such transactions. At the time and place of the examination defendants Nevelson and Epstein are directed to produce the following books, documents and records: The contract dated June 26, 1941; the books of said defendants showing the nature of the transactions and other items mentioned in subdivision ‘ D ’ herein.” As so modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur. Time and place of examination to be fixed in order, which will be settled on two days’ notice.